Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	This communication is in response to the amendment filed 10/7/2020. Claims 23, 25, 30, 31, 33, 36, and 38 have been amended. Claims 26 and 34 have been canceled. Claims 23-25, 27-33, and 35-38 remain pending and have been examined. As noted below, claims 26 and 34 are labeled as “Withdrawn” in the amendment filed 10/7/2020. However, claims that have been rejected in a previous action on the merits must be canceled rather than withdrawn. For purposes of the present examination claims 26 and 34 will be considered as canceled. 

Response to Arguments
A.	Applicant's arguments regarding the rejection of claims 23-38 under 35 USC 101 have been fully considered but they are not persuasive, with the rejection of claims 26 and 34 rendered moot due to cancelation. 
Applicant asserts starting on page 12 that the claims are not directed to mathematical relationships, formulas, or calculations, or to mental processes. However, Examiner notes that the claims are not asserted as being directed to these categories of abstract idea under Step 2A Prong 1. Applicant additionally asserts that the claim does not recite any method of organizing human activity, but does not provide specific arguments supporting this assertion based on the 2019 Revised Subject Matter Eligibility Guidance. Examiner maintains that the claims recite an abstract idea in the form of a method of organizing human activity given that the claims recite a 
Applicant further argues that the claims improve existing technology “by instantiating first, second, third, and fourth processes,” citing to the Court’s decision in Enfish v. Microsoft. Applicant asserts that “the present invention solves the technological problem of multiple data transfers to large databases located across different networks. The present invention improves the performance of the system itself by reducing network congestion as multiple disparate databases do not need to be accessed for a single transaction, by allowing data to be accessible from a central location since patient data is consolidated into a single record.” However, Applicant’s disclosure does not provide any description of the asserted benefits, and the subject matter of the claims themselves does not provide any apparent nexus with the argued improvement. Page 4 line 24 through page 5 line 8 provides a general assertion that computers must be improved to handle the demands for processing patient data, but no description is provided of the claimed subject matter providing the argued improvements to technology. 

The rejection under 35 USC 101 is maintained. 

B.	Applicant's arguments regarding the rejection of claims 23-38 under 35 USC 112(a) have been fully considered but they are not persuasive, with the rejection of claims 26 and 34 rendered moot due to cancelation.

Applicant argues starting on page 13 of the response that “several places in Applicant's Original Specification discuss analysis of the prescription with EPO data-it is further clear from the Specification that the EPO data is contained in the records in the EPOR database.” However, none of the portions of the specification cited by Applicant disclose analyzing the prescription specifically against the contents of the third database component (the EPOR database) as recited in the claims. Claim 23 still recites “a first database component having electronic patient outcome data, including clinical information, medication history, patient disease and medical data, patient allergies, patient diet, patient insurance provisions, genomic profiles, descriptive information about a plurality of drugs, and drug interaction data with both other drugs and foods,” “a third database component having a plurality of inter-pharmacy electronic patient outcome records generated using data from the first and second database components, including drug-specific laboratory and genomic information for a patient,” and “analyzing the electronic prescription against the contents of the electronic patient outcome record to determine if the electronic prescription requires changes due to incompatibilities with the electronic patient outcome record.” 

Claim 31 follows a similar analysis based on the recitation of “retrieving an electronic patient outcome record for the patient from a database having inter-pharmacy data, including drug-specific laboratory and genomic information for a patient,” and “analyzing the electronic prescription against the contents of the electronic patient outcome record to determine if the electronic prescription requires changes due to incompatibilities with the electronic patient outcome record.

Applicant argues starting at the bottom of page 14 of the response that the recitation of “the computer-implemented clinical services platform is operably coupled to the first, second, and third database components via an X12 protocol or an NCPDP protocol” in claim 28 and “the computer-implemented clinical services platform is operably coupled to the database via an X12 protocol or an NCPDP protocol” in claim 36 does not constitute new matter. Applicant asserts 
Examiner initially disagrees with Applicant’s statement that the cited disclosure on page 19 of the specification describes the clinical services platform as coupled to the EPOR database. Page 19 line 20 is specifically referencing the EPO database, not a blanket reference to any location where data derived from the EPO database might be stored. Examiner also disagrees with Applicant’s characterization that such interfaces are facilitated by the pharmaceutical delivery system. Page 19 states that the clinical services platform is also coupled with the EPO data through an NHIN, but does not provide that this coupling is provided by the pharmaceutical delivery system.
The portion cited by Applicant states that “[t]he software system, embodied in a clinical services platform identified with the pharmaceutical delivery system, is also coupled with the EPO data through an NHIN (National Health Information Network) system for supplying data and services to the EPO data.” It is not clear what “identified with the pharmaceutical delivery system” means in terms of the functional relationship between clinical services platform and the pharmaceutical delivery system, and this does not describe the NHIN itself as being or utilizing X12 and NCPDP. 
The actual description of X12 and NCPDP on page 19 only states that “the pharmaceutical delivery system may also provide access via the protocols of X12 and NCPDP for processing billing for the delivery of clinical and educational services and for dispensing the 
Furthermore, the description on page 12 that “additional software is embodied in a pharmaceutical delivery system that interfaces with a national Health Information network ("NHIN") to supply data and services to the EPO database and process claims for payment for services” does not provide disclosure for use of an NHIN being equivalent to coupling using X12 and NDPDP. This portion makes clear that the NHIN and pharmaceutical delivery system are separate elements, and that therefore the coupling of the EPO database through an NHIN as described on page 19 cannot be assumed to be via X12 or NCPDP which is exclusively described in connection with the pharmaceutical delivery network.
The rejection of claims 23-25, 27-33, and 35-38 under 35 USC 112(a) is maintained.

C.	Applicant’s arguments with respect to the rejection of claims 23-25, 27-33, and 35-38 under 35 USC 103 have been fully considered but are unpersuasive.
Applicant argues starting on page 16 that “Examiner has failed to articulate or identify any "recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination,” citing to MPEP 2144(II). However, while MPEP 2144(II) states that a recognition in the prior art is the strongest rationale for combining references, it does not state that such recognition is the only valid rationale. As cited in the rejection under 35 USC 103, MPEP 2143(I)(A) provides that combining prior art elements according to known methods to yield a predictable result is a valid rationale 
Applicant further argues that none of the references relied upon teach “a review processor comprising a first process capable of performing a pre-edit review of the electronic prescription, instantiating a pre-editing algorithm, and determining if an electronic prescription is invalid for its intended purpose using factors from electronic patient outcome data,” “a review processor that can, if an electronic prescription is not invalidated for the intended purpose, confirm that no edits to the prescription are needed,” or “a review processor that can, if the prescription purpose is invalidated, generate an instruction to edit the prescription.” Examiner respectfully disagrees. 
As cited below, Knowlton discloses a review processor (see e.g. paragraphs 5, 14, 42, and 43), and using that review editor to review an electronic prescription prior to edits (see e.g. Figure 1 and paragraphs 5, 14, 16, 23, 42 and 43), accessing, retrieving, and analyzing electronic patient outcome data contained in the electronic patient outcome record according to available information about a drug identified by the drug identity of the electronic prescription (see e.g. paragraphs 5, 14, 16, 23, and 42 describing collecting data about the drug, paragraphs 18-22 and 24-32 describing the database information including the data relevant to the patient and information relevant to the medication, and paragraphs 14, 16, 23, 42 and 43 describing analyzing the prescription against the collected data to identify issues or contraindications), and determining, by comparing at least one factor contained in the electronic patient outcome data to the electronic prescription information, if the electronic prescription is invalidated for an intended purpose (see e.g. paragraphs 5, 14, 16, 23, 42 and 43 describing analyzing the prescription against the collected data to identify issues or contraindications that may require changing the prescription). Knowlton further discloses that the system can confirm that no edits see e.g. Figure 1 elements 50, 60, and 80, and paragraphs 5, 14, 16, and 43, which describe a decision tree where the system makes a determination of whether a medication change is needed based on the analysis, i.e. whether the prescription is invalidated, and a separate decision path where the system determines that the prescription is not invalidated and skips any edits to the prescription, i.e. confirms that no edits are needed) as well as generate an instruction that the electronic prescription must be edited if the electronic prescription is invalidated for the intended purpose (see e.g. Figure 1, and paragraphs 5, 14, 16, and 43 describe sending an alert back to the clinician to allow the clinician to modify the prescription if the analysis indicates issues or contraindications).
Examiner notes that Applicant does not provide any specific arguments outlining why the references relied upon do not teach the argued limitations.
The rejection of claims 23-25, 27-33, and 35-38 under 35 USC 103 is maintained.

Claim Objections
The previous objection to claim 31 is withdrawn based on the amendment filed 10/7/2020.

Claims 26 and 34 are objected to on the following grounds:  
claims 26 and 34 are labeled as “Withdrawn” in the amendment filed 10/7/2020. However, claims that have been rejected in a previous action on the merits must be canceled rather than withdrawn. For purposes of the present examination claims 26 and 34 will be considered as canceled. Applicant must cancel the claims in order to overcome the objection. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23-25, 27-33, and 35-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 23-25 and 27-30 are drawn to a system while claims 31-33 and 35-38 are drawn to a method, each of which is within the four statutory categories. Claims 23-25, 27-33, and 35-38 are further directed to an abstract idea on the grounds set out in detail below. 

Step 2A(1)
Claim 23 recites, in part, performing the steps of: 
receiving an electronic prescription submitted by a healthcare provider to a pharmacy for fulfillment, the electronic prescription containing at least a patient identity, a drug identity, and patient prescription information; 
retrieving an electronic patient outcome record for the patient; 
analyzing the electronic prescription against the contents of the electronic patient outcome record to determine if the electronic prescription requires changes due to incompatibilities with the electronic patient outcome record; 
performing a pre-edit review of the electronic prescription;
accessing, retrieving, and analyzing electronic patient outcome data contained in the electronic patient outcome record according to available information about a drug identified by the drug identity of the electronic prescription;
determining, by comparing at least one factor contained in the electronic patient outcome data to the electronic prescription information, if the electronic prescription is invalidated for an intended purpose;
selecting a pharmacy for fulfillment of the electronic prescription or an edited electronic prescription based on stored data; and
fulfilling the drug identified in the electronic prescription,
confirming that no edits to the electronic prescription are needed if the electronic prescription is not invalidated for the intended purpose,
generating an instruction that the electronic prescription must be edited if the electronic prescription is invalidated for the intended purpose, and
wherein the factor utilized by the first process is selected from the group consisting of: other drugs the patient may be taking, known food or other allergies, particular disease conditions of the patient, laboratory data from body fluid tests, patient disease and medical data, the patient's genomic profile, and provisions of the patient’s health insurance that may be relevant to the particular prescription.

 These steps amount to an abstract idea in the form of a method of organizing human activity. Fundamentally the process is that of determining whether a prescription submitted by a clinician needs to be modified before it can be submitted to a pharmacy by analyzing information about the prescribed drug, information about the patient, and known drug interactions and 

Claim 31 recites, in part, performing the steps of 
receiving an electronic prescription submitted by a healthcare provider to a pharmacy for pharmacy fulfillment, the electronic prescription containing at least a patient identity, a drug identity, and patient prescription information, 
retrieving an electronic patient outcome record for the patient, including drug-specific laboratory and genomic information for a patient, 
analyzing the electronic prescription against the contents of the electronic patient outcome record to determine if the electronic prescription requires changes due to incompatibilities with the electronic patient outcome record, 
performing a pre-edit review of the electronic prescription;
accessing, retrieving, and analyzing electronic patient outcome data contained in the electronic patient outcome record according to available information about a drug identified by the drug identity of the electronic prescription;
determining, by comparing at least one factor contained in the electronic patient outcome data to the electronic prescription information, if the electronic prescription is invalidated for an intended purpose;
controlling the at least one communication link;
selecting a pharmacy for fulfillment of the electronic prescription or an edited electronic prescription based on stored data; and
fulfilling the drug identified in the electronic prescription,
confirming that no edits to the electronic prescription are needed if the electronic prescription is not invalidated for the intended purpose,
generating an instruction that the electronic prescription must be edited if the electronic prescription is invalidated for the intended purpose, and
wherein the factor utilized by the first process is selected from the group consisting of: other drugs the patient may be taking, known food or other allergies, particular disease conditions of the patient, laboratory data from body fluid tests, patient disease and medical data, the patient's genomic profile, and provisions of the patient’s health insurance that may be relevant to the particular prescription.

These steps likewise amount to an abstract idea in the form of a method of organizing human activity. Fundamentally the process is that of determining whether a prescription submitted by a clinician needs to be modified before it can be submitted to a pharmacy by analyzing information about the prescribed drug, information about the patient, and known drug interactions and incompatibilities, and fulfilling the prescription with a selected pharmacy, which constitutes managing personal behavior or interaction between people. A human could perform all of the above steps manually as part of reviewing a prescription prior to submitting it to a pharmacy.

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer. MPEP 2106.05(f)

Claim 23 additionally recites a computer-implemented system comprising:
a first database component recited as performing the function of storing electronic patient outcome data, including clinical information, medication history, patient disease and medical data patient allergies, patient diet, patient insurance provisions, genomic profiles, descriptive information about a plurality of drugs, and drug interaction data with both other drugs and foods;
a second database component recited as performing the function of storing intra-pharmacy patient and pharmaceutical data associated with prescription processing by participating pharmacists;
a third database component recited as performing the function of storing a plurality of inter-pharmacy electronic patient outcome records generated using data from the first and second database components, including laboratory and genomic information for a patient;
a computer-implemented clinical services platform recited as disposed in a healthcare network between a healthcare provider and at least one pharmacy and operably coupled to the first, second, and third database components via at least one communication link;
a review processor disposed within the clinical services platform and operably coupled to a non-volatile memory having program instructions, and recited as comprising a series of processes operable to perform data analysis and communication functions such as receiving the electronic prescription submitted by the healthcare provider, accessing, retrieving, and analyzing the electronic patient outcome data, determining if the prescription is invalidated, controlling the at least one communication link, and selecting the pharmacy.

Claim 31
a computer-implemented clinical services platform having a review processor disposed within the clinical services platform and operably coupled to a non-volatile memory having program instructions, and recited as comprising a series of processes operable to perform data communication and analysis functions such as receiving the electronic prescription submitted by the healthcare provider, accessing, retrieving, and analyzing the electronic patient outcome data, determining if the prescription is invalidated, controlling the at least one communication link, and selecting the pharmacy; and
a database recited as performing the function of storing and providing the inter-pharmacy data.

Page 14 line 4 of the specification as originally filed states that “a database is a storage repository for data records,” and only further describes the databases in terms of their function of storing various types of data. 
Page 20 lines 16-20 describes the clinical services platform as a software system which includes the review processor. Page 24 lines 8 and 9 similarly describes the review processor as “proprietary software,” while Figure 1 elements 114 and 124 and Figure 2 element 212 depict review processors as generic elements existing in a cloud network. The review processor and associated “processes” are given their broadest reasonable interpretation as computer software.
Page 23 lines 14-20 describe the network as a cloud system including a switch and the Internet. Examiner also notes that non-volatile memory is not described beyond the software being stored in a cloud (see page 23 lines 29-30), and is therefore given its broadest reasonable interpretation as a generic computer element. Page 27 lines 1-4 describe communication links only in terms of coupling computer elements such as the EPO database. Page 8 lines 17-18 and page 28 lines 14-15 describe a “second process for controlling the plurality of communication 
Each of these elements, such as the databases used to store data, software used to perform data communication and analysis, communication links used to connect computer elements only amounts to instructions to implement the abstract idea using a computer since each element is used only as a tool for implementing respective functions within the abstract idea.
The claims above, as a whole, are therefore directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
A) instructions to implement the abstract idea on a computer. MPEP 2106.05(f)
As explained above, the additional elements of a first database component, second database component, third database component, computer-implemented clinical services platform disposed in a healthcare network, communication links, and review processor operably coupled to a non-volatile memory as recited in claim 23, and the computer-implemented clinical services platform, review processor operably coupled to a non-volatile memory, and database as recited in claim 31, only amount to instructions to implement the functions of the abstract idea using computing elements as tools. 


Depending Claims
Claim 24 recites the third database component data including patient demographics, individual patient medical information, genomics, disease profiles, allergy profiles, medications, and immunizations. These limitations fall within the scope of the abstract idea outlined above. 

Claim 25 recites the additional element of wherein the data in the first and second database are accessible and updated during read/write transactions by healthcare providers authorized to access the data. This element amounts to insignificant extra-solution activity under Step 2A Prong 2 and Step 2B. Page 16 lines 16-18 of the specification describe the function of an EPO data database and an ePR database being accessible and updated by read/write transactions by healthcare providers in terms of providing access to the stored data. This element is directed to mere data gathering, such as consulting and updating data, and is not used directly as part of determining whether a prescription requires changes. See MPEP 2106.05(g)(3). It also amounts to well-understood, routine and conventional activity under Step 2B since amounts to storing and retrieving information in memory as well as electronic record keeping. See MPEP 2106.05(d). The above element therefore does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.


Claims 27 and 35 recite wherein the analyzing the electronic prescription further identifies whether the drug identity is incompatible with the patient's diet, clinical profile, or other substance consumed by the patient. These limitations fall within the scope of the abstract idea outlined above.

Claim 28 recites the additional element of the computer-implemented clinical services platform being operably coupled to the first, second, and third database components via an X12 protocol or an NCPDP protocol. This element amounts to insignificant extra-solution activity under Step 2A Prong 2 and Step 2B. The only description of an X12 or NCPDP protocol is on page 19 of the specification, lines 26-28, which states that “[t]he pharmaceutical delivery system may also provide access via the protocols of X12 and NCPDP for processing billing for the delivery of clinical and educational services and for dispensing the specialty drug.” Examiner notes that no description is provided of the clinical services platform being coupled to the first, second, and third database components via an X12 protocol or an NCPDP protocol. However, the limitation amounts to insignificant extra-solution activity in the form of mere data gathering or selection of a particular type of data under Step 2A Prong 2 and Step 2B given that the protocols chosen are not recited in a manner that influences the function of determining whether a prescription requires changes. It also amounts to well-understood, routine and conventional activity under Step 2B since amounts to any of storing and retrieving information in memory, receiving or transmitting data over a network, and electronic record keeping. See MPEP 2106.05(d). The above element therefore does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claims 29 and 37 recite generating and transmitting a message to a pharmacy indicating when a drug can be ordered and dispensed. These limitations fall within the scope of the abstract idea outlined above. Claims 29 and 37 further recite the review processor as performing the message generation and transmission function. As noted above, page 24 lines 8 and 9 similarly describes the review processor as “proprietary software,” while Figure 1 elements 114 and 124 and Figure 2 element 212 depict review processors as generic elements existing in a cloud network. The use of software to generate and transmit a message only amounts to instructions to implement the abstract idea under Step 2A Prong 2 and Step 2B. The above element therefore does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claims 30 and 38 recite informing all providers involved in a patients’ episode of care that services were performed. These limitations fall within the scope of the abstract idea outlined above. Claims 30 and 38 further recite the review processor performing the above function via the clinical services platform. As noted above, page 20 lines 16-20 describes the clinical services platform as a software system which includes the review processor, while page 24 lines 8 and 9 similarly describes the review processor as “proprietary software.” The use of software to send information only amounts to instructions to implement the abstract idea under Step 2A Prong 2 and Step 2B. The above element therefore does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 32 recites the stored data including patient demographics, individual patient medical information, genomics, disease profiles, allergy profiles, medications, and immunizations. These limitations fall within the scope of the abstract idea outlined above. Claim 

Claim 33 recites the additional element of wherein the data in the database is accessible and updated during read/write transactions by healthcare providers authorized to access the data. This element amounts to insignificant extra-solution activity under Step 2A Prong 2 and Step 2B. Page 16 lines 16-18 of the specification describe the function of an EPO data database and an ePR database being accessible and updated by read/write transactions by healthcare providers in terms of providing access to the stored data. This element is directed to mere data gathering, such as consulting and updating data, and is not used directly as part of determining whether a prescription requires changes. See MPEP 2106.05(g)(3). It also amounts to well-understood, routine and conventional activity under Step 2B since amounts to storing and retrieving information in memory as well as electronic record keeping. See MPEP 2106.05(d). The above element therefore does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 36 recites the additional element of the computer-implemented clinical services platform being operably coupled to the database via an X12 protocol or an NCPDP protocol. This element amounts to insignificant extra-solution activity under Step 2A Prong 2 and Step 2B. The only description of an X12 or NCPDP protocol is on page 19 of the specification, lines 26-

Looking at the limitations as an ordered combination of the above elements adds nothing that is not already present when looking at the elements taken individually and do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Claims 23-25, 27-33, and 35-38 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-25, 27-33, and 35-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

With regard to claim 23, the newly added recitation of "analyzing the electronic prescription against the contents of the electronic patient outcome record to determine if the electronic prescription requires changes due to incompatibilities with the electronic patient outcome record” appears to constitute new matter. No disclosure is provided in the specification or drawings of analyzing the electronic prescription against the contents of the electronic patient outcome record retrieved from a third database component having a plurality of inter-pharmacy electronic patient outcome records generated using data from the first and second database components, including drug-specific laboratory and genomic information for a patient. 

Claim 23 recites a third database component having a plurality of inter-pharmacy electronic patient outcome records populated from a first database component having structured patient healthcare data and a second database component having a plurality of intra-pharmacy patient and pharmaceutical data, and retrieving the electronic patient outcome record for the patient from the third database component. Page 12 lines 18-23 describes three database an electronic patient outcome record (EPOR) database. The first database component, second database component, and third database component are interpreted as corresponding to the EPO database, ePR database, and EPOR database based on page 12 lines 18-23 and also page 18 lines 11-15 of the specification. 

Page 30 lines 1-11 states that the prescription is analyzed “with information in the EPO data 140 database” and that “[t]he operations performed by the review processor 212 determine whether the submitted prescription 88 must be edited to correct an incompatibility or inconsistency of the prescribed drug with some item of information in the EPO database 140.” Page 34 lines 22-24 similarly state that the review processor analyzes the patient clinical data and the prescribed medication “in view of the EPO data 206 to determine if any incompatibilities exist…”. The drawings clearly distinguish the EPO database from the EPOR database, for example elements 140 and 150 in Figure 3. 

The disclosure therefore does not support analyzing the electronic prescription against the contents of an electronic patient outcome record retrieved from a third database component, the third database component having a plurality of inter-pharmacy electronic patient outcome records generated using data from the first and second database components, including drug-specific laboratory and genomic information for a patient.

Claims 24, 25, and 27-30 inherit the deficiencies of claim 23 through dependency and are likewise rejected.

claim 28, the newly added recitation of "wherein the computer-implemented clinical services platform is operably coupled to the first, second, and third database components via an X12 protocol or an NCPDP protocol" appears to constitute new matter. 
The only description of an X12 or NCPDP protocol is on page 19 of the specification, lines 26-28, which states that “[t]he pharmaceutical delivery system may also provide access via the protocols of X12 and NCPDP for processing billing for the delivery of clinical and educational services and for dispensing the specialty drug.” No additional description is provided of the pharmaceutical delivery system beyond it being “additional software…that interfaces with a national Health Information network (“NHIN”) to supply data and services to the EPO database and process claims for payment for services” on page 12 lines 24-27, and the clinical services platform being “configured to interface with and interact with the pharmaceutical delivery system” on page 20 lines 19 and 20. The pharmaceutical delivery system appears to be separate from the clinical services delivery platform. Additionally, no description is provided of what the pharmaceutical delivery system provides access to via the X12 and NCPDP protocols. No description is provided of the clinical services platform being coupled to the first, second, and third database components via an X12 protocol or an NCPDP protocol.
Applicant has therefore failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that Applicant had possession of the claimed invention at the time the application was filed.

With regard to claim 31, the newly added recitation of "analyzing the electronic prescription against the contents of the electronic patient outcome record to determine if the electronic prescription requires changes due to incompatibilities with the electronic patient outcome record" appears to constitute new matter. Similarly to as explained above with respect to claim 23, no disclosure is provided in the specification or drawings of analyzing the electronic prescription against the contents of the electronic patient outcome record retrieved from a database having inter-pharmacy data including drug-specific laboratory and genomic information for a patient.

Page 12 lines 18-23 describes three database components as including an electronic patient outcome (EPO) database, an electronic pharmacy record (ePR) database, and an electronic patient outcome record (EPOR) database. Examiner notes that it is not clear from the disclosure which database is being referred to by “a database having inter-pharmacy data, including drug-specific laboratory and genomic information for a patient.” The only reference to drug-specific laboratory and genomic information in the specification is on page 16, which states that the concepts of the invention include “complete pharmaceutical files for each patient includes, in addition to the descriptive information about the drug, interaction data with both other drugs and foods, and drug-specific laboratory and genomic information.” The ePR database is described as containing the pharmaceutical records of the patient on page 18 lines 14 and 15, but is not described anywhere as containing electronic patient outcome records and is described on page 24 as containing intra-pharmacy data. While page 30 describes portions of the data within the EPO database as including laboratory data such as blood and urine tests and the patient’s genomic profile, the specification does not describe the EPO database as containing “drug-specific laboratory and genomic information.” Furthermore, the EPOR database is the only database described as containing electronic patient outcome records.



The disclosure therefore does not support analyzing the electronic prescription against the contents of an electronic patient outcome record retrieved from a database having inter-pharmacy data including drug-specific laboratory and genomic information for a patient.

Claims 32, 33, and 35-38 inherit the deficiencies of claim 31 through dependency and are likewise rejected.

With regard to claim 36, the recitation of "wherein the computer-implemented clinical services platform is operably coupled to the database via an X12 protocol or an NCPDP protocol" appears to constitute new matter. 
The only description of an X12 or NCPDP protocol is on page 19 of the specification, lines 26-28, which states that “[t]he pharmaceutical delivery system may also provide access via the protocols of X12 and NCPDP for processing billing for the delivery of clinical and educational services and for dispensing the specialty drug.” No additional description is provided of the pharmaceutical delivery system beyond it being “additional software…that interfaces with no description is provided of what the pharmaceutical delivery system provides access to via the X12 and NCPDP protocols. No description is provided of the clinical services platform being coupled to the database having inter-pharmacy data, including drug-specific laboratory and genomic information for a patient via an X12 protocol or an NCPDP protocol.

Applicant has therefore failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that Applicant had possession of the claimed invention at the time the application was filed.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 25 and 30 under 35 USC 112(b) is withdrawn based on the amendments filed 10/7/2020.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31-33, and 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 31 recites the limitations “the at least one communication link” in lines 23-24 and "the second database" in lines 26-27.  There is insufficient antecedent basis for these limitations because the claim does not previously recite either at least one communication link or a second database.
Claims 32, 33, and 35-38 inherit the deficiencies of claim 31 through dependency and are likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Knowlton (US Patent Application Publication 2015/0178465) in view of Bessette (US Patent Application Publication 2016/0196408), Logan JR (US Patent Application Publication 2005/0240613)(hereinafter Logan), Ghouri (US Patent Application Publication 2004/0162835), and Cullen et al (US 8,433,587).

With respect to claim 23, Knowlton discloses the claimed computer implemented system configured in a healthcare network for editing an electronic prescription received from a healthcare provider prior to fulfilment (Abstract), comprising:
a first database component having electronic patient outcome data, including clinical information, medication history, patient medical data, patient allergies, and genomic profiles (Figure 1 element 35, [17]-[22], and [42] describe a database having patient information such as medication records, clinical records, allergies); 

a second database component having pharmaceutical data (Figure 1 element 35, [23]-[34], and [42] describe a database having drug information); 

a third database component having a plurality of inter-pharmacy electronic patient outcome records generated using data from the first and second database components, including drug specific laboratory and genomic information for a patient (Figure 1 element 35, [42], [47], and [51] describe an MRM database having records generated through the system based at least in part on information from the intrinsic and extrinsic components, and including laboratory results and genomic data for the patient as described in [51]); 

a computer-implemented clinical services platform disposed in a healthcare network between a healthcare provider and at least one pharmacy and operably coupled to the first, second, and third database components via at least one communication link (Figures 1 and 2, [5], and [34] describe a networked computer system connected to the first, second, and third databases as well as a pharmacy, where a communication link is construed as any network communication);

a review processor disposed within the clinical services platform and operably coupled to a non-volatile memory having program instructions, the review processor, responsive to program instructions stored in the non-volatile memory ([5], [14], [42], and [43] describe the system using a processor executing program instructions process editing of electronic prescriptions) operable for executing the steps of:
receiving an electronic prescription submitted by a healthcare provider to the pharmacy for fulfillment, the electronic prescription containing at least a patient identity, a drug identity, and patient prescription information (Figure 1, [5], [14], [16], and [42] describe receiving a prescription from a clinician for a patient, where data about the patient and prescribed drug are compared with stored information about the identified patient and drug, i.e. the prescription must identify the patient and the drug);

retrieving an electronic patient outcome record for the patient from the first database component ([5], [14], [16], [23], and [42] describe the system collecting data from the intrinsic and extrinsic component databases for comparison with the prescription; [18]-[22] and [24]-[32] describe the database information including the data relevant to the patient and information relevant to the medication);

analyzing the electronic prescription against the contents of the electronic patient outcome record to determine if the electronic prescription requires changes due to incompatibilities with the electronic patient outcome (Figure 1, [5], [14], [16], [23], [42] and [43] describe analyzing the prescription against the collected data and determining whether the prescriber needs to modify the prescription in light of conflicts or potential interactions),

wherein the review processor comprises ([5], [14], [42], and [43] describe the system using a processor executing program instructions process editing of electronic prescriptions):
a first process operable to:
perform a pre-edit review of the electronic prescription (Figure 1, [5], [14], [16], [23], [42] and [43] describe performing a review of the prescription against patient and drug data to identify issues or contraindications);

instantiate at least one pre-editing algorithm to access, retrieve, and analyze electronic patient outcome data contained in the electronic patient outcome record according to available information about a drug identified by the drug identity of the electronic prescription ([5], [14], [16], [23], and [42] describe the system collecting data about the drug from the intrinsic and extrinsic component databases for comparison with the prescription; [18]-[22] and [24]-[32] describe the database information including the data relevant to the patient and information relevant to the medication; Figure 1, [5], [14], [16], [23], [42] and [43] describe analyzing the prescription against the collected data to identify issues or contraindications);

determine, by comparing at least one factor contained in the electronic patient outcome data to the electronic prescription information, if the electronic prescription is invalidated for an intended purpose (Figure 1, [5], [14], [16], [23], [42] and [43] describe analyzing the prescription against the collected data to identify issues or contraindications that may require changing the prescription);

a second process, the second process operable to control the at least one communication link (Figures 1 and 2, [5], and [34] describe a networked computer system connected to the first, second, and third databases as well as a pharmacy; [5], [14], [16], and [23] describe the system communicating with elements such as the databases during the prescription evaluation process, i.e. controlling the communication links); and

a fourth process, the fourth process operable to fulfill the drug identified in the electronic prescription (Figure 2 element 120, [5], [46], and claim 1 describe dispensing, i.e. fulfilling, the prescribed drug),

wherein if the electronic prescription is not invalidated for the intended purpose, the review processor is operable to confirm that no edits to the electronic prescription are needed (Figure 1 elements 50, 60, and 80 outline a decision tree where the system makes a determination of whether a medication change is needed based on the analysis, i.e. whether the prescription is invalidated, and a separate decision path where the system determines that the prescription is not invalidated and skips any edits to the prescription, i.e. confirms that no edits are needed; [5], [14], [16], and [43] further describe the process that only sends an alert back to the clinician to allow the clinician to edit the prescription if the analysis indicates issues or contraindications. Examiner notes that the limitation above only requires that the review processor confirms, i.e. determines, that the prescription does not require edits based on the analysis, and does not require presentation of a confirmation to a user),

wherein if the electronic prescription is invalidated for the intended purpose, the review processor is operable to generate an instruction that the electronic prescription must be edited (Figure 1, [5], [14], [16], and [43] describe sending an alert back to the clinician to allow the clinician to modify the prescription if the analysis indicates issues or contraindications), and

wherein the factor utilized by the first process is selected from the group consisting of: other drugs the patient may be taking, known food or other allergies, particular disease conditions of the patient, laboratory data from body fluid tests, patient disease and medical data, the patient's genomic profile, and provisions of the patient’s health insurance that may be relevant to the particular prescription (Figure 1, [5], [14], [16], [42] and [43] describe analyzing the prescription against the collected data including lab test results, concomitant medications, pharmacogenomic data for the patient, medication allergies of the patient, and medication adherence information);

but does not expressly disclose:
the first database component including patient disease data, patient diet, patient insurance provisions, descriptive information about a plurality of drugs, and drug interaction data with both other drugs and foods; 

the second database component having intra-pharmacy patient and pharmaceutical data associated with prescription processing by participating pharmacists; 

retrieving the electronic patient outcome record for the patient from the third database component;

a third process, the third process operable to select a pharmacy for fulfillment of the electronic prescription or an edited electronic prescription based on data stored in the second database.

However, Bessette teaches that it was old and well known in the art of patient prescription management before the effective filing date of the claimed invention to include descriptive information about a plurality of drugs in a first database component (Figure 6, [126], and [128] describe an EMR having chemical information about a plurality of drugs), include intra-pharmacy patient and pharmaceutical data associated with prescription processing by participating pharmacists in a second database component ([138], [144], and [145] describe a pharmacy database component having patient and pharmaceutical data associated with prescriptions), and retrieve an electronic patient outcome record for a patient from a third database component for prescription analysis ([34], [37], and [40] describe a medical information exchange (MIE) that collects patient and prescription information from other databases, while [48], [56], [57], and [62] describe retrieving a patient’s record from the MIE for analysis).
Therefore it would have been obvious to one of ordinary skill in the art of patient prescription management before the effective filing date of the claimed invention to modify the system of Knowlton to include descriptive information about a plurality of drugs in the 

Logan teaches that it was old and well known in the art of patient prescription management before the effective filing date of the claimed invention to include patient disease data, patient diet, and patient insurance provisions in a database component ([19], [23], [53], [60], and [67] describe a database of patient records including patient disease data, patient diet, and provisions of a patient’s insurance).
Therefore it would have been obvious to one of ordinary skill in the art of patient prescription management before the effective filing date of the claimed invention to modify the system of Knowlton to include patient disease data, patient diet, and patient insurance provisions in a database component as taught by Logan since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Knowlton already 

Ghouri teaches that it was old and well known in the art of patient prescription management before the effective filing date of the claimed invention to include drug interaction data with both other drugs and foods in a database component ([4], [17], [69], [106], [117]-[120], and claim 1 describe storing drug-drug interactions; [103] describes populating a patient instruction with information indicating that a drug should not be taken with alcohol, i.e. a food interaction).
Therefore it would have been obvious to one of ordinary skill in the art of patient prescription management before the effective filing date of the claimed invention to modify the system of Knowlton to include drug interaction data with both other drugs and foods in a database component as taught by Ghouri since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Knowlton already discloses storing various types of data about a patient in a first database component as well as comparing electronic prescription information with patient data, and including drug interaction data with both other drugs and foods in the first database component and as taught by Ghouri would serve that same function in Knowlton, making the results predictable to one of ordinary skill in the art (MPEP 2143).

(Figure 7 elements 106, 723, and 724, Column 3 lines 19-31, and Column 8 line 46 – Column 9 line 16 describe a system automatically selecting a pharmacy to fulfill a prescribed medication based on stored data).
Therefore it would have been obvious to one of ordinary skill in the art of patient prescription management before the effective filing date of the claimed invention to modify the system of Knowlton to select a pharmacy for fulfillment of an electronic prescription based on data stored in a database as taught by Cullen since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Knowlton already discloses a pharmacy fulfilling the electronic prescription as well as a second database, and including a step of selecting the pharmacy for fulfilling the electronic prescription based on data stored in the database as taught by Cullen would serve that same function in Knowlton, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 24, Knowlton/Bessette/Logan/Ghouri/Cullen teach the system of Claim 23. Knowlton further discloses:
wherein the third database component data includes but not is limited to patient demographics, individual patient medical information, genomics, allergy profiles, and medications (Figure 1 element 35, [42], [47], and [51] describe the MRM database having records generated through the system based at least in part on information from the intrinsic and extrinsic components, and including demographics, medications, drug-gene interaction risks, and allergies for the patient as described in [51]);

but does not expressly disclose:
the third database including disease profiles and immunizations.

Logan initially teaches that it was old and well known in the art of patient prescription management before the effective filing date of the claimed invention to include immunizations and disease profiles in an EMR database component ([14], [23], [53], and [67] describe an EMR including disease data and immunizations).
It would have been obvious to one of ordinary skill in the art of patient data management before the effective filing date of the claimed invention to modify the combination of Knowlton, Bessette, Logan, Ghouri, and Cullen to include immunizations and disease profiles in an EMR database component as taught by Logan since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Knowlton, Bessette, Logan, Ghouri, and Cullen already teaches storing patient data in a first database component, and adding disease profiles and immunizations to the patient data as taught by Logan would serve that same function in the combination of Knowlton, Bessette, Logan, Ghouri, and Cullen, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Bessette then further teaches that it was old and well known in the art of patient prescription management before the effective filing date of the claimed invention to combine data from an EMR in a first database component into a third database component ([34], [37], [38], [40], and [50] describe a medical information exchange (MIE) that collects patient and prescription information from other databases and includes medical conditions, pathology reports, and other descriptions of diseases).
It would have been obvious to one of ordinary skill in the art of patient data management before the effective filing date of the claimed invention to modify the combination of Knowlton, Bessette, Logan, Ghouri, and Cullen to combine the data from the EMR in the first database component into the third database component as taught by Bessette since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Knowlton, Bessette, Logan, Ghouri, and Cullen already teaches or renders obvious storing patient data, including disease profiles and immunizations in a first database component, and merging that EMR data into a third database component as taught by Bessette would serve that same function in the combination of Knowlton, Bessette, Logan, Ghouri, and Cullen, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 25, Knowlton/Bessette/Logan/Ghouri/Cullen teach the system of Claim 23. Knowlton further discloses:
wherein the data in the first and second database are accessible and updated during read/write transactions by healthcare providers authorized to access the data ([38], [44], and [48] describe the intrinsic and extrinsic components being dynamically updated as well as healthcare providers reading and writing data to the components). 

claim 27, Knowlton/Bessette/Logan/Ghouri/Cullen teach the system of Claim 23. 
wherein the analyzing the electronic prescription further identifies whether the drug identity is incompatible with the patient's diet, clinical profile, or other substance consumed by the patient ([11], [17], [21], [34], and [42] describe comparing the prescribed medication to data and issuing alerts based on the patient’s lab results, medication allergies, and pharmacogenetic data).

With respect to claim 29, Knowlton/Bessette/Logan/Ghouri/Cullen teach the system of Claim 23. 
wherein the review processor can generate and transmit a message to a pharmacy indicating when a drug can be ordered and dispensed (Figure 2, [34], and [43]-[45] describe the system sending a message to a pharmacy after a drug has been checked for necessary modifications, i.e. when the drug can be ordered and dispensed. For purposes of clarification, Examiner is interpreting the term “ordered” in the context of a prescriber “ordering” a medication for a patient by providing a prescription). 

Claims 31, 33-35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Knowlton (US Patent Application Publication 2015/0178465) in view of Cullen (US 8,433,587).

With respect to claim 31, Knowlton discloses the claimed method in a computer-implemented clinical services platform having a review processor operably coupled to a non-volatile memory having program instructions, the review processor, configured by program instructions to ([5], [14], [42], and [43] describe the system using a processor executing program instructions to process editing of electronic prescriptions) comprising the steps of:
receiving an electronic prescription submitted by a healthcare provider to a pharmacy for pharmacy fulfillment, the electronic prescription containing at least a patient identity, a drug identity, and patient prescription information (Figure 1, [5], [14], [16], and [42] describe receiving a prescription from a clinician for a patient, where data about the patient and prescribed drug are compared with stored information about the identified patient and drug, i.e. the prescription must identify the patient and the drug);

retrieving an electronic patient outcome record for the patient from a database having inter-pharmacy data, including drug-specific laboratory and genomic information for a patient ([5], [14], [16], [23], and [42] describe the system collecting data from intrinsic and extrinsic component databases for comparison with the prescription; [18]-[22] and [24]-[32] describe the database information including laboratory information for the drug and genomic information for the patient);

analyzing the electronic prescription against the contents of the electronic patient outcome record to determine if the electronic prescription requires changes due to incompatibilities with the electronic patient outcome record (Figure 1, [5], [14], [16], [23], [42] and [43] describe analyzing the prescription against the collected data and determining whether the prescriber needs to modify the prescription in light of conflicts or potential interactions),



wherein the review processor comprises ([5], [14], [42], and [43] describe the system using a processor executing program instructions process editing of electronic prescriptions):
a first process operable to:
perform a pre-edit review of the electronic prescription (Figure 1, [5], [14], [16], [23], [42] and [43] describe performing a review of the prescription against patient and drug data to identify issues or contraindications);

instantiate at least one pre-editing algorithm to access, retrieve, and analyze electronic patient outcome data contained in the electronic patient outcome record according to available information about a drug identified by the drug identity of the electronic prescription ([5], [14], [16], [23], and [42] describe the system collecting data about the drug from the intrinsic and extrinsic component databases for comparison with the prescription; [18]-[22] and [24]-[32] describe the database information including the data relevant to the patient and information relevant to the medication; Figure 1, [5], [14], [16], [23], [42] and [43] describe analyzing the prescription against the collected data to identify issues or contraindications);

determine, by comparing at least one factor contained in the electronic patient outcome data to the electronic prescription information, if the electronic prescription is invalidated for an intended purpose (Figure 1, [5], [14], [16], [23], [42] and [43] describe analyzing the prescription against the collected data to identify issues or contraindications that may require changing the prescription);

a second process, the second process operable to control the at least one communication link (Figures 1 and 2, [5], and [34] describe a networked computer system connected to the first, second, and third databases as well as a pharmacy; [5], [14], [16], and [23] describe the system communicating with elements such as the databases during the prescription evaluation process, i.e. controlling the communication links);

a fourth process, the fourth process operable to fulfill the drug identified in the electronic prescription (Figure 2 element 120, [5], [46], and claim 1 describe dispensing, i.e. fulfilling, the prescribed drug),

wherein if the electronic prescription is not invalidated for the intended purpose, the review processor is operable to confirm that no edits to the electronic prescription are needed (Figure 1 elements 50, 60, and 80 outline a decision tree where the system makes a determination of whether a medication change is needed based on the analysis, i.e. whether the prescription is invalidated, and a separate decision path where the system determines that the prescription is not invalidated and skips any edits to the prescription, i.e. confirms that no edits are needed; [5], [14], [16], and [43] further describe the process that only sends an alert back to the clinician to allow the clinician to edit the prescription if the analysis indicates issues or contraindications. Examiner notes that the limitation above only requires that the review processor confirms, i.e. determines, that the prescription does not require edits based on the analysis, and does not require presentation of a confirmation to a user),

wherein if the electronic prescription is invalidated for the intended purpose, the review processor is operable to generate an instruction that the electronic prescription must be edited (Figure 1, [5], [14], [16], and [43] describe sending an alert back to the clinician to allow the clinician to modify the prescription if the analysis indicates issues or contraindications), and

wherein the factor utilized by the first process is selected from the group consisting of: other drugs the patient may be taking, known food or other allergies, laboratory data, patient medical data, the patient's genomic profile (Figure 1, [5], [14], [16], [42] and [43] describe analyzing the prescription against the collected data including lab test results, concomitant medications, pharmacogenomic data for the patient, medication allergies of the patient, and medication adherence information),

but does not expressly disclose:
a third process, the third process operable to select a pharmacy for fulfillment of the electronic prescription or an edited electronic prescription based on data stored in the second database.

However, Cullen teaches that it was old and well known in the art of patient prescription management before the effective filing date of the claimed invention to select a pharmacy for fulfillment of an electronic prescription based on data stored in a database (Figure 7 elements 106, 723, and 724, Column 3 lines 19-31, and Column 8 line 46 – Column 9 line 16 describe a system automatically selecting a pharmacy to fulfill a prescribed medication based on stored data).
Therefore it would have been obvious to one of ordinary skill in the art of patient prescription management before the effective filing date of the claimed invention to modify 

With respect to claim 33, Knowlton/Cullen teach the system of Claim 31. Knowlton further discloses:
wherein the data in the database is accessible and updated during read/write transactions by healthcare providers authorized to access the data ([38], [44], and [48] describe the intrinsic and extrinsic components being dynamically updated as well as healthcare providers reading and writing data to the components).

With respect to claim 35, Knowlton/Cullen teach the system of Claim 31. Knowlton further discloses:
wherein the analyzing the electronic prescription further identifies whether the drug identity is incompatible with the patient's diet, clinical profile, or other substance consumed by the patient ([11], [17], [21], [34], and [42] describe comparing the prescribed medication to data and issuing alerts based on the patient’s lab results, medication allergies, and pharmacogenetic data).

With respect to claim 37, Knowlton/Cullen teach the system of Claim 31. Knowlton further discloses:
wherein the review processor can generate and transmit a message to a pharmacy indicating when a drug can be ordered and dispensed (Figure 2, [34], and [43]-[45] describe the system sending a message to a pharmacy after a drug has been checked for necessary modifications, i.e. when the drug can be ordered and dispensed. For purposes of clarification, Examiner is interpreting the term “ordered” in the context of a prescriber “ordering” a medication for a patient by providing a prescription).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Knowlton (US Patent Application Publication 2015/0178465) in view of Bessette (US Patent Application Publication 2016/0196408), Logan JR (US Patent Application Publication 2005/0240613)(hereinafter Logan), Ghouri (US Patent Application Publication 2004/0162835), and Cullen (US 8,433,587) as applied to claim 23 above, and further in view of Nair (US Patent Application Publication 2011/0125527).

With respect to claim 28, Knowlton/Bessette/Logan/Ghouri/Cullen teach the system of Claim 23. Knowlton does not expressly disclose wherein the computer-implemented clinical services platform is operably coupled to the first, second, and third database components via an X12 protocol or an NCPDP protocol.  
However, Nair teaches that it was old and well known in the art of patient data management before the effective filing date of the claimed invention to connect a clinical services platform to a plurality of data sources using an X12 protocol or an NCPDP protocol (Figure 2, [66], and [76]-[78] describe connecting a clinical services platform to three data sources using an X12 protocol or an NCPDP protocol).
Therefore it would have been obvious to one of ordinary skill in the art of patient data management before the effective filing date of the claimed invention to modify the combination of Knowlton, Bessette, Logan, Ghouri, and Cullen to connect a clinical services platform to a plurality of data sources using an X12 protocol or an NCPDP protocol since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Knowlton, Bessette, Logan, Ghouri, and Cullen already teaches connecting and transferring patient data between database components and a clinical services platform, and using an X12 protocol or an NCPDP protocol to connect those database components as taught by Nair would serve that same function in the combination of Knowlton, Bessette, Logan, Ghouri, and Cullen, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Knowlton (US Patent Application Publication 2015/0178465) in view of Bessette (US Patent Application Publication 2016/0196408), Logan JR (US Patent Application Publication 2005/0240613)(hereinafter Logan), Ghouri (US Patent Application Publication 2004/0162835), and Cullen et al (US 8,433,587) as applied to claim 23 above, and further in view of Guelich (US Patent Application Publication 2014/0164011).

With respect to claim 30, Knowlton/Bessette/Logan/Ghouri/Cullen teach the system of Claim 23. Knowlton does not expressly disclose wherein the review processor can inform, via  a patient’s episode of care that services were performed. 
However, Guelich teaches that it was old and well known in the art of patient data management before the effective filing date of the claimed invention to inform, via a clinical services platform, all providers involved in a patients episode of care that services were performed (Figures 7A, 7B, and 8, [15], [16], [18], and [81]-[87] describe a system maintaining a list of providers involved with a patient’s care episode and updating them when tests and other services have been provided to the patient).
Therefore it would have been obvious to one of ordinary skill in the art of patient data management before the effective filing date of the claimed invention to modify the combination of Knowlton, Bessette, Logan, Ghouri, and Cullen to inform, via a clinical services platform, all providers involved in a patients episode of care that services were performed since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Knowlton, Bessette, Logan, Ghouri, and Cullen already teaches providing services to patiens, and informing providers involved in the patients’ episode of care that the services were performed as taught by Guelich would serve that same function in the combination of Knowlton, Bessette, Logan, Ghouri, and Cullen, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Knowlton (US Patent Application Publication 2015/0178465) in view of Cullen (US 8,433,587) as applied to claim 31 above, and further in view of Logan JR (US Patent Application Publication 2005/0240613)(hereinafter Logan) and Bessette (US Patent Application Publication 2016/0196408).

With respect to claim 32, Knowlton/Cullen teach the system of Claim 31. Knowlton further discloses:
wherein the third database component data includes but not is limited to patient demographics, individual patient medical information, genomics, allergy profiles, and medications (Figure 1 element 35, [42], [47], and [51] describe the MRM database having records generated through the system based at least in part on information from the intrinsic and extrinsic components, and including demographics, medications, drug-gene interaction risks, and allergies for the patient as described in [51]);

but does not expressly disclose:
the third database including disease profiles and immunizations.

Logan initially teaches that it was old and well known in the art of patient prescription management before the effective filing date of the claimed invention to include immunizations and disease profiles in an EMR database component ([14], [23], [53], and [67] describe an EMR including disease data and immunizations).
It would have been obvious to one of ordinary skill in the art of patient data management before the effective filing date of the claimed invention to modify the combination of Knowlton and Cullen to include immunizations and disease profiles in an EMR database component as taught by Logan since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of 

Bessette then further teaches that it was old and well known in the art of patient prescription management before the effective filing date of the claimed invention to combine data from an EMR in a first database component into a third database component ([34], [37], [38], [40], and [50] describe a medical information exchange (MIE) that collects patient and prescription information from other databases and includes medical conditions, pathology reports, and other descriptions of diseases).
It would have been obvious to one of ordinary skill in the art of patient data management before the effective filing date of the claimed invention to modify the combination of Knowlton, Ghouri, Bessette, and Cullen to combine the data from the EMR in the first database component into the third database component as taught by Bessette since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Knowlton, Ghouri, Bessette, and Cullen already teaches or renders obvious storing patient data, including disease profiles and immunizations in a first database component, and merging that EMR data into a third database component as taught by Bessette would serve that same function in the combination of Knowlton, Ghouri, Bessette, and Cullen, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Knowlton (US Patent Application Publication 2015/0178465) in view of Cullen et al (US 8,433,587) as applied to claim 31 above, and further in view of Nair (US Patent Application Publication 2011/0125527).

With respect to claim 36, Knowlton/Cullen teach the system of Claim 31. Knowlton does not expressly disclose wherein the computer-implemented clinical services platform is operably coupled to the database via an X12 protocol or an NCPDP protocol.
However, Nair teaches that it was old and well known in the art of patient data management before the effective filing date of the claimed invention to connect a clinical services platform to a data source using an X12 protocol or an NCPDP protocol (Figure 2, [66], and [76]-[78] describe connecting a clinical services platform to three data sources using an X12 protocol or an NCPDP protocol).
Therefore it would have been obvious to one of ordinary skill in the art of patient data management before the effective filing date of the claimed invention to modify the combination of Knowlton and Cullen to connect a clinical services platform to a data source using an X12 protocol or an NCPDP protocol since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Knowlton and Cullen already teaches connecting and transferring patient data between database components and a clinical services platform, and using an X12 protocol or an NCPDP protocol to connect those database components as taught by Nair would serve that same function in the combination of Knowlton and Cullen, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Knowlton (US Patent Application Publication 2015/0178465) in view of Cullen (US 8,433,587) as applied to claim 31 above, and further in view of Guelich (US Patent Application Publication 2014/0164011).

With respect to claim 38, Knowlton/Cullen teach the system of Claim 31. Knowlton does not expressly disclose wherein the review processor can inform, via the clinical services platform, all providers involved in a patient's episode of care that services were performed.
However, Guelich teaches that it was old and well known in the art of patient data management before the effective filing date of the claimed invention to inform, via a clinical services platform, all providers involved in a patients episode of care that services were performed (Figures 7A, 7B, and 8, [15], [16], [18], and [81]-[87] describe a system maintaining a list of providers involved with a patient’s care episode and updating them when tests and other services have been provided to the patient).
Therefore it would have been obvious to one of ordinary skill in the art of patient data management before the effective filing date of the claimed invention to modify the combination of Knowlton and Cullen to inform, via a clinical services platform, all providers involved in a patients episode of care that services were performed since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Knowlton and Cullen already teaches providing services to patients, and informing providers involved in the patients’ episode of care that the services were performed as taught by Guelich would serve that same function in the combination of Knowlton and Cullen, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schneider et al (US Patent Application Publication 2015/0235003) discloses selecting a pharmacy for fulfillment of an electronic prescription based on data stored in a database (Figure 1, [8], [24], [34], [68], and [80] describe a system automatically selecting a fulfillment site, i.e. a pharmacy, for a prescribed medication).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780.  The examiner can normally be reached on 9am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GL/Examiner, Art Unit 3626                                                                                                                                                                                                        
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626